Bank SinoPac Short-Term Loan Application and Agreement October 25, 2013 Borrower: Color Stars, Inc. 1. Loan Type: Short-Term Loan 2. Currency: New Taiwanese Dollars ; Amount: , say Twelve Million New Taiwanese Dollars Only . 3. Method of Loan Dispatch: Telegraphic Transfer into Color Stars, Inc. bank account of Hua Nan Commercial Bank, account number: n 4. Interest Rate: 1.94% per annum 5. Term Period: From October 25, 2013 to April 24, 2014; 6. Interest Payment: On the 25 th date of each month; 7. Payment Type: Automatic withdrawal from Color Stars, Inc.'s bank account of Bank SinoPac, Account Number: n ; 8. Loan Application Fee: NTD$3,900.00 9. T/T Fee: NTD$150.00 Lender: Bank SinoPac Borrower: Color Stars, Inc.
